       Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 1 of 36




                                                                         UNITE,) STAT
                                                                                      trflL&e
                        rNrHEUNrrEDSrArESDrsrRrcrcodl{f?iiin'f ,:-i'fi IilJ?J-?f"H,
                                                                         h.u,
                           FoR THE   DrsrRrcr oF NEw vrnxrcd



T aty ana   Evgenievna Drevaleva

        Plaintiff                                         Case   No.      I :2 I -cv-007 6l   -*"1
                                                                 tii '
                                                                                 F.HH"ED
                                                                 UNITED STATES NISTRIGT COURT
1) The U.S. Department of Veterans Affairs
                                                                       ALEUQUHR*.U!:, i{EW MEXiCC
                                                                 i.1
                                                                 {.                                           :i
2) Mr. Denis Richard McDonough as a Secretary   of
                                                                 1.,
                                                                 V
                                                                                 sFP    oX'NZl
                                                                                                          ... ;#
                                                                                                           .:.ff
                                                                                                          ,JS
                                                                                                          .:F
  the U.S. Department of Veterans Affairs
                                                                         MITCI-IILL R. HI.FERS
        Defendants                                                              _ 0LERK              +d




 FIRST MOTION TO DISQUALIFY ASSISTANT U.S. ATTORNEY MS. CHRISTINE

LYMAN FROM FALSELY REPRESENTING DEFENDANTS THE U.S. DEPARTMENT

  OF VETERANS AFFAIRS AND MR. DENIS MCDONOUGH IN THE LAWSUIT No.

                                   I :2 1-cv-00761 -WJ-JFR,


                     MEMORANDUM OF POINTS AND AUTHORITIES;


                                     DECLARATION;

                                   PROPOSED ORDER.




                                         Page L of 27
      Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 2 of 36




                    MEMORANDUM OF POINTS AND AUTHORITIES


       Introduction.


       On August 27,2021, Assistant U.S. Attorney Ms. Christine Lyman unlawfully entered a

Notice of Substitution of Government Counsel (Doc. No. 466.)


       Ms. Christine Lyman is an Assistant U.S. Attorney who was appointed by the Attorney

General of the United States pursuantto 28 U.S. Code $ 542 (see my Separate      Brief Part 19.)
Ms. Lyman is under the supervision of the U.S. Attorney for the District of New Mexico Mr.

Fred J. Federici who was appointed by President of the United States of America, see 28 U.S.

Code $ 541 (see my Separate      Brief Part 18.) The U.S. Attorney   has a duty to prosecute the

crimes on behalf of the Government, see 28 U.S. Code $ 547 (see a separate Brief, Part20.)


       Plaintiff Pro Se Tatyxra Drevaleva moves the U.S. District Court for the District of New

Mexico to do all of the following:


       1) To disqualiff Ms. Lyman from      falsely representing Defendants the U.S. Department

            of Veterans Affairs and Mr. Denis Richard McDonough in his official capacity as    a

            Secretary   of the U.S. Department of Veterans Affairs in the lawsuit No. 1:21-cv-

            00761-WJ-JFR

       2)   To impose criminal penalties on Ms. Lyman for unlawful appearance on behalf of

            Defendants the U.S. Department      of   Veterans Affairs and   Mr. Denis Richard
            McDonough in his official capacity as a Secretary of the U.S. Department of Veterans




                                           Page 2 of 27
Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 3 of 36




    Affairs in the lawsuit No. 1:21-cv-00761-WJ-JFR without obtaining Consent of these

    Defendants for legal representation

 3) To issue a recommendation to the Washington State Bar Association (WSBA) to

    permanently debar Ms. Lyman       for a felony that was    appearance   on behalf of

    Defendants the U.S. Department        of Veterans Affairs and Mr. Denis Richard
    McDonough in his official capacity as a Secretary of the U.S. Department of Veterans

    Affairs in the lawsuit No. 1:21-Iv-00761-WJ-JFR in the U.S. District Court for the

    District of New Mexico without obtaining Consent of these Defendants for legal

    representation, see the   ABA Model Rules of     Professional Conduct, Rule 5.5 -

   Unauthorized Practice of Law; Multijurisdictional Practice of Law (see the Separate

   Brief, Part23)

4) To recommend the Attorney General of the United States of America to permanently

   remove Assistant U.S. Attorney Ms. Christine Lyman from her job as an Assistant

   U.S. Attorney for a felony that was appeilrance of Attomey Ms. Christine Lyman who

   is licensed to practice law in the State of Washington on behalf of Defendants the

   U.S. Department of Veterans Affairs and Mr. Denis Richard McDonough in his

   official capacity as a Secretary of the U.S. Department of Veterans Affairs in the

   lawsuit No. 1:21-cv-00761-WJ-JFR in the U.S. District Court for the District of New

   Mexico without obtaining Consent of Defendants the U.S. Department of Veterans

   Affairs and Mr. Denis Richard McDonough in his offrcial capacity as a Secretary of

   the U.S. Department of Veterans Affairs for legal representation




                                   Page 3 of 27
      Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 4 of 36




        s) To subject Ms. Lyman to criminal penalties for genocide, 18 U.S. Code CHAPTER

             5OA- GENOCIDE

        6)   To issue any Order that the Court deems just and proper.


       I   notified Ms. Christine Lyman about my intention to file this Motion. Ms. Lyman

notified ne about her intention to oppose this Motion.




       Statement of Facts.


       The facts of my case are undisputed. On June 30,2017,I was fired from the New Mexico

VA Health Care System for my desire to have a child, for my sex/gender, for my age 50 yo at

that time, and for my temporary disability that was related to taking a time off to go to Russia to

refill a prescription of my hormonal pills and to perform an In-Vitro fertilization (IVF)
procedure. On June 12,2017, the Federal Government replaced me by young male employee Mr.

David Williams at the time when I was in Russia. The Federal Government also replaced me by

another male employee Mr. David Trujillo. Prior to firing me, the Federal Govemment didn't

give me a Notice and an opportunity to be heard. Subsequently, the Federal Government refused

to reinstate me back to work at the VAMC. The Federal Government also lied about the reasons

of the termination of my employment. Specifically, the Federal Government said that I had been

fired for failure to follow the proper steps to obtain aLeave Without Pay and for absence without

leave (AWOL.) As a result of the defamation, I was not receiving my Unemployment Insurance




                                           Page 4 of 27
      Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 5 of 36




benefits, and my full time job offer at the Minneapolis VAMC was rescinded in 2018. Also, I

was not hired for a   full time job at the West Los Angeles VAMC in 2018.


       On June 25,2018,I filed a lawsuit No. 4:18-cv-03748-HSG Drevaleva v/ 1) The                U.S.


Department    of   Veterans Affairs,   2) Mr. Peter O'Rourke, Acting United States Secretarv of

Veterans   Affairs (Doc. No. 1) at the U.S. District Court for the Northern District of California.


       This lawsuit contained three sets of claims:


       l)   Discrimination claims:

            a) Pregnancy Discrimination (ER 03748 Vol. 1, from page 11, line 23 to page 15,
                 line 17)

            b)     Sex Discrimination (ER 03748   Vol. 1, from page 15, line 18 to page 18, Iine 6)

            c)   Age Discrimination (ER 03748 Vol. 1, from page 18, line 7 to page 19, line 6)

            d)   Disability Discrimination, Failure to Provide with Reasonable Accommodations

                 (ER 03748 Vol. 1, from page 19,Iine 7 to page 22,line7)

       2)   Tort claims

            a)   Libel (ER 03748 Vol. 1, page22,lines 8-25)

            b)   Intentional Infliction of Emotional Distress ((ER 03748 Vol. 1, from page 22,

                 line 26 to page 23,line25)

       3)   The violation of the Fifth Amendment to the U.S. Constitution     -   both the Substantive

            Due Process Clause and the Procedural Due Process Clause (ER 03748 Vol. 1, from

            page23,line 26 to page 24,1ine26.)




                                              Page 5 of 27
       Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 6 of 36




        With my Original June 25,2018 Complaint No.4:18-cv-03748-HSG,                   I   filed   an

Application to Proceed IFP (Doc. No. 3) that the District Court granted (Doc. No. 7.)


        Because      my Application IFP was granted, the U.S. Marshals Service served all
Defendants with a Summons and with my Original June 25,2018 Complaint.


        On August 08, 2018, the U.S. Marshals Service served the Office of the U.S. Attorney in

San Jose,   CA (Doc. No. 22.)


       On August 24, 2018, the U.S. Marshals Service served the Attorney General of the

United States (Doc. No. 24.)


       On August 20, 2018, the U.S. Marshals Service served Secretary O'Rourke (Doc. No.

26.)


       On August 20,2018, the U.S. Marshals Service served the U.S. Department of Veterans

Affairs (Doc. No. 27.)


       Because Secretary      of the U.S. Department of VA was named as a Defendant in the

lawsuit No. 4:18-cv-03748-HSG, and because the Secretary was served with a Summons and

with an Original June 25, 2018 Complaint, and because my Complaint No. 4:18-cv-03748-HSG

didn't involve 38 CFR $$ 14.600 through 14.617, the Secretary was supposed to follow the

requirements of 38 CFR $     A5I4(a)   (see a Separate   Brief, Part 1) such   as:



       a)   a copy   of the petition will be forwarded to the General Counsel




                                             Page 6 of 27
      Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 7 of 36




        b)   who will take necessary action

        c)   to obtain the pertinent facts,

        d)   cooperate with or receive the cooperation of the Department of Justice and,

        e)   where indicated, advise the Regional Counsel of any further action required.


        On October 10, 2018, Assistant U.S. Attorney Ms. Clair Cormier filed a Motion to

Dismiss my Original Complaint No. 4:18-cv-03748-HSG (Doc. No. 34.) Please, notice that,

before filing her Motion to Dismiss, Ms. Cormier      @!4]!   entered a Notice of Appearance of an

Attorney in violation of the Civil Local Rules of the U.S. District Court for the Northem District

of California, Rule 5-l(c)(2)(A), "4 Notice of Appearance must be e-filed whenever counsel

joins a case" (see a Separate Brief, Part21.)


       Please, read Ms. Cormier's Motion to Dismiss (ER 03748 Vol. 2,      from page 344rline   16

to page 345,1ine27),

       ..I. FACTS2


       Plaintift Tatyana E. Drevaleva, was employed as a medical instrument technician at the

Raymond G. Murphy Veterans Affairs Medical Center ("VAMC")                 in   Albuquerque, New

Mexico. Complaint at p. 2. After working at the VAMC for about a month and a half, Plaintiff

requested leave without pay ("LWOP") and travelled to Russia. Complaint at p. 3. 6. Plaintiff

planned to undergo an In-Vitro Fertilization ("IVF") procedure and search for a surrogate mother

in Russia since she cannot carry the pregnancy herself. Complaint at p. 4.




                                              PageT of 27
       Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 8 of 36




        While in Russia, Plaintiff emailed a translated document from her Russian OB/GYN

explaining that she was        in the Russian registry to     receive an IVF procedure. Complaint

attachment 2. Plaintiff updated her supervisors on her IVF procedure by email and informed

them that she was staying in Russia a month longer than originally predicted. Complaint at p. 6.

f. Plaintiff   requested additional time off, and her supervisor replied stating that Plaintiff had been

let go. Complaint at p. 7. Plaintiff returned to the United States after remaining in Russia for

another month. Complaint at p. 7.8.


        In a mediation proceeding, Plaintiff learned that her supervisor submitted her LWOP

request to the Director of Nursing Services, who denied her request under the Family Medical

Leave Act ("FMLA") because she did not quali$ for leave under the FMLA, which requires the

employee to have worked for the employer            for at least one year. Complaint at p. 8.       The

supervisor explained that a letter stating Plaintiff s leave was denied was mailed to her home and

could not be emailed to Plaintiff in Russia because it was against VAMC policy. Complaint at

p. 8. 9. After the VAMC refused to reinstate her, Plaintiff learned that the VAMC hired two

younger male monitor technicians. Comnlaint            at p. 9. This led Plaintiff to file claims for
pregnancy discrimination, sex discrimination, age discrimination, and disability discrimination

against the    VAMC. Complaint at p. 10-21 (Causes of Action 1 through 4).


        Plaintiff moved from New Mexico to California, where she applied for Unemployment

Insurance benefits. Complaint at p. 8. She did not receive the benefits because the Employment

Development Department ("EDD") learned that Plaintiff was let go for cause. Complaint at p.




                                               Page 8 of 27
        Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 9 of 36




!.   Plaintiff alleges the VAMC committed libel when her supervisor told the EDD that she was

discharged for cause because she traveled to Russia without approved leave. Complaint at p. 21

(Fifth Cause of Action).


         Plaintiff alleges the VAMC intentionally caused her emotional distress ("IIED") by

relieving her of her position at the VAMC and depriving her of the opportunity to have children.

Comolaint ato.2l-22 (Sixth Cause of Action).


         Finally, Plaintiff alleges the VAMC deprived her of liberty or property in violation of the

Fifth Amendment of the United States Constitution. Complaint at p. 22-23 (Seventh Cause of

Action). She claims the VAMC deprived her of the liberty to work and of any property            she

would have purchased if she was still employed at the VAMC. Complaint at p.23.


         All of Plaintiff   s seven claims arise from her employment at the VAMC. Her prayer for

relief requests reinstatement, back pay, compensatory damages of five million dollars, attorney's

fees, and punitive damages for libel in the amount of two   million dollars. Complaint at p. 24-25.




         2
             Many of the o'facts" presented in this motion are based on Plaintiffs allesations.

Defendant presents these facts for purposes of this motion only. Should this case proceed beyond

this motion, Defendant may present evidence disputing certain allegations."




                                             Page 9 of 27
     Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 10 of 36




       Please, take a Judicial Notice that the facts      of the case that Ms. Cormier listed in her

Motion to Dismiss were based on the alleeations of my Original June 25" 2018 Complaint No.

4:18-cv-03748-HSG. Please, notice that there was no evidence that Secretary             of the   U.S.

Department of VA ever followed the proper procedure that was described at 38 CFR g 1a.5la(a)

(see a Separate   Brief, Part 1) such   as:



       0    a copy of the petition was never forwarded to the General Counsel

       g) the General Counsel never took any necessary action
       h)   the General Counsel never obtained the pertinent facts of the case

       i)   the General Counsel never cooperated with and never received the cooperation of the

            Department of Justice and,

       j)   the General Counsel never advised the Regional Counsel of any further action

            required.


       Please, also notice that Ms. Cormier's Motion to Dismiss was          p!   accompanied by a

sworn Declaration and/or an Affidavit that was signed by the Official of the General Counsel, the

Regional Counsel, and/or by Ms. Cormier herself stating that:


       1)   Everything Ms. Cormier wrote in her Motion to Dismiss was a true and genuine point

            of view of the U.S. Department of Veterans Affairs

       2) Everything     Ms. Cormier wrote in her Motion to Dismiss was based on the true and

            genuine facts that were obtained by the General Counsel from the U.S. Department      of

            Veterans Affairs in accordance with 38 CFR $ 1a.5la(a)




                                              Page 10 of 27
      Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 11 of 36




       3)     Everything Ms. Cormier wrote in her Motion to Dismiss was true and correct.


       Therefore, Ms. Cormier's Motion to Dismiss violated bot 28 U.S.C. S 1746 and the

F.R.C.P. Rule 11(b.) Regardless, Judge Alsup granted this Motion in full in his December 03,

2018 Order (Doc. No. 69.)


       On October 18, 2018,      I filed a Motion to Strike (Doc. No. 38) Ms. Cormier's Motion           to

Dismiss. On October 29, 2018, Assistant U.S. Attorney Ms. Kimberly Robinson filed an

Opposition     to my Motion to Strike (Doc. No. 44.)            Please, notice that, before     filing this

Opposition, Ms. Robinson       hadnt filed a Notice of Substitution of Counsel in violation of the

Civil Local Rules of the U.S. District Court for the Northern District of Califomia, Rule 5-

1(c)(2)(B),   "If   counsel from the same   firm replace one another as the representative of a client,

a Notice of Substitution of Counsel must be e-filed" (see a Separate Brief, Part        2t.)

       Also, it is not clear whether Ms. Cormier and Ms. Robinson belonged to "the same firm"

because Ms. Cormier was employed by the Office of the U.S. Attorney          in   San Jose,   CA, and Ms.

Robinson was employed by the Office of the U.S. Attorney in San Francisco, CA.


       On October 30, 2018, Ms. Robinson entered a Notice of Appearance (Doc. No. 48 and

49.) Throughout the entire litigation of my lawsuit No. 4:18-cv-03748-HSG, Ms. Robinson

exhibited criminal tactics such as:


       a)     lying to the Court about the reasons of the termination of my employment from the

              New Mexico VA Health Care System. Specifically, Ms. Robinson kept claiming that




                                              Page   Ll of 27
      Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 12 of 36




               I had been properly fired from my job for failure to follow the proper steps to obtain a

               Leave Without Pay and for absence without leave (the AWOL)

        b) concealing the material facts       of the case. Specifically, Ms. Robinson criminally
               concealed that on June 12, 2017 Ms. Dunkelberger hired young male employee Mr.

               David Williams to substitute my employment

        c) filing a possibly fabricated Declaration of Carla Dunkelberger (Doc. No.        50-l) with
               severely redacted Exhibits (Doc. No. 50-2) where all information about the scope     of
              my disability was totally removed

       d) procrastinating for very extended periods of time

       e)     criminally preventing me from obtaining relief in a form of getting reinstated back to

              work at the VAMC and being awarded with a full amount of my lost salary and

              benefits as a result of discrimination and unlarnflrl termination of my job from the

            New Mexico VA Health Care Systemin2}l7.


       On July I1,2019, Judge Alsup criminally dismissed my lawsuit No. 4:18-cv-03748-HSG

stating that   I   had been properly fired from my job for being absent without leave.      I filed an
Appeal No. 19-16395 at the 9th Circuit.


       On November 18, 2020, the 9th Circuit partially reversed Alsup's rulings and remanded

my Title VII claim and my Rehabilitation Act claim back to the District Court for a further

proceeding.




                                              Page LZ of 27
        Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 13 of 36




         On March 12,2021, the 9th Circuit issued a Mandate (Doc. No. 315) and remanded my

lawsuit No. 4:18-cv-03748-HSG back to the U.S. District Court for the Northern District of

California.


         On March 15,2021, Judge Alsup recuse himself from judging all my lawsuits (Doc. No.

31e.)


         On May     lI,   2021, Assistant U.S. Attorney Ms. Adrienne Zack entered a Notice of

Substitution of Counsel in case No. 4:18-cv-03748-HSG Doc. No. 382.) However, there was no

evidence that    Ms. Zack's appearance was authorized       and,lor approved   by the General Counsel,

by the Regional Counsel of the U.S. Department of Veterans Affairs, and by the Secretary of the

U.S. Department of Veterans Affairs Mr. Denis Richard McDonough, see 38 CFR $ 1al51a(a.)


         During the litigation of my lawsuit No. 4:18-cv-03748-HSG after remand, Ms. Zack

exhibited a criminal behavior such as:


         l) She improperly procrastinated from May           ll,   202L   to August 12, 202I before
              allegedly filing a Motion for Summary Judgment

         2) She never propounded a Discovery request to me

         3) On June 04,202I, she filed a frivolous and unsworn Answer to my Original Jwrc 25,

              2018 Complaint No. 4:18-cv-03748-HSG in violation of both 28 U.S.C. g 1746 and

              the F.R.C.P. Rule 11(b)

         4) In this Answer, Zack climinally concealed multiple material facts of the case such as:




                                            Page 13 of 27
      Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 14 of 36




            a)   That the U.S. Department of VA and Secretary were aware about my age

            b) That the U.S. Department of        VA and        Secretary were aware about my place     of
                 birth

            c)   That the U.S. Department of VA and Secretary were aware about my citizenship

            d)   That on June 12, 2017 Ms. Dukelberger hired young male employee Mr. David

                 Williams    to   substitute my employment at the time when          I   was   in   Russia

                 undergoing a complete medical examination and getting prepared to an actual IVF

                 procedure

            e)   That in July and August 2017        I sent emails to both Ms. Dunkelberger       and Mr.

                 Johnson where     I explained about the scope of my disability

        5) Despite I     won my Appeal No. 19-16395 at the 9th Circuit, In her           Jurrre   04, 2021

            Answer, Zack claimed that I was not entitled to any relief, and Zack asked the District

            Court to dismiss my lawsuit no. 4:18-cv-03748-HSG.


        Simultaneotsly, Zack falsely represented the Federal Defendants in two related lawsuits

No. 4:21-cv-00500-HSG Drevaleva v. Glazer et al. and 4:21-cv-00684-HSG Drevaleva v. Hayo

et al. During the litigations of these lawsuits, Zack did all of the following:


        r) She lied to the District Court about the material facts of the case No. 4:21-cv-00500-

           HSG criminally concealing multiple essential facts of the case

       2) She criminally misled the District Court about the physical address of Defendant Mr.

           Dennis Hayo in the lawsuit No. 4:21-cv-00684-HSG (Doc. No. 37)




                                              Page   t4 of 27
     Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 15 of 36




       3)   She criminally lied to the Court about the legal standards in both lawsuits No, 4:21-

            cv-00500-HSG and 4:21 -cv-00684-HSG

       4)   She filed two false Certifications   of Attorney General with two fabricated signatures

            of Chief of the Civil Division of the Office of the U.S. Attorney for the Northern

            District of California Ms. Sara Winslow in both lawsuits No. 4:21-cv-00500-HSG

            and 4:21'cv-00684-HSG, see my Third Request        to Take a Judicial Notice in support

            to my Opposition to Defendants' Motion to Dismiss, the Federal Rules of Evidence,

            Rules 106 and 20l inthe lawsuit no.4:2I-cv-00500-HSG, August 0l,2O2l (Doc. No.

            79) where I presented to the attention of the Court the real signature of Ms. Winslow.


       The District Court for the Northem District of Califomia scheduled the Parties' Motions

for Summary Judgments to be filed on August 13,2021,        see the   lawsuit No. 4:18-cv-03748-HSG

(Doc. No. 378.) However, on August 09,2021, Magistrate Judge Spero recused himself from

judging all my lawsuits (Doc. No. 450.) On August 12,2021, just in one day prior to the

scheduled filing the Motions for Summary Judgments, Judge Gilliam criminally transferred my

lawsuit No. 4:18-cv-03748-HSG to the U.S. District Court for the District of New Mexico (Doc.

No.451.)


       On August 26,2021,I received an email from AUSA Zack(Er,hibit 354),


       "Good afternoon Ms. Drevaleva,




                                           Page L5 of 27
     Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 16 of 36




       AUSA Lyman, cc'd here, will be representing the government moving forward in the

case that was transferred to   New Mexico. She should be able to answer your questions below. I

also forwarded her the other messages you sent today.


               Thank you,


               Adrienne Zack."


       Next day that was August 27,2021, Ms. Christine H. Lyman entered a Notice of

Substitution of Government Counsel (Doc. No. 466.) Please, read this Notice very careftrlly,


       "TATYANA EVGENIEVNA               DREVALEVA,          No. 2L-cv-761 WJ-JFR


                      Plaintiff,

              vs.


       UNITED STATES DEPARTMENT OF
       VETERANS AFFAIRS, ET AL.
                      Defendants.




       NOTICE OF SUBSTITUTION OF GOVERNMENT COUNSEL


       The United States       of America hereby notifies the Court, parties, and counsel that
Christine H. Lyman, Assistant United States Attorney for the District of New Mexico, has

replaced Adrienne Zack as Government counsel on behalf         of the Defendants, United   States




                                           Page   t6 of 27
     Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 17 of 36




Department of Veterans Affairs and Secretary of Veterans Affairs Denis McDonough,l in the

above-captioned cause of action.


                                       Respectfully submitted,

                                       FRED J. FEDERICI

                                       Acting United States Attorney

                                       Electronically filed August 27, 2021

                                       CHRISTINE H. LYMAN

                                      Assistant United States Attorney

                                      P.O. Box 607

                                      Albuquerque, New Mexico 87103

                                       (s0s) 346-7274

                                      Christine. Lyrnan@usdoj gov.




       I
           Denis McDonough is substituted for Robert Wilkie pursuant to Fed. R. Civ. P. 25(d)."




       Please, notice the material facts of the case:


       1) Ms. Christine Hyojin Lyman is admitted at the Colorado Supreme Court, ID
            Number: 46084, Since 2013 (Exhibit 355)

       2)    Ms. Christine Hyojin Lyman is admitted at the Washinston State Bar Association,

             ID Number:39045, Since 2007 (Exhibit .355)




                                            Page   t7 of 27
      Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 18 of 36




        Moreover, Ms. Lyman's area of practice is business law and           4j    civil rights (Exhibit

355.) There is also no evidence that Ms. Lyman is admitted to the highest Court of New Mexico

or to the New Mexico Federal territory, see the Civil Local Rules of the U.S. District Court for

the District of New Mexico, Rule 83.2 Bar Admission, Membership and Dues, subdivision (a)

(see a Separate   Brief, Part7.)


       There is no evidence that Ms. Lyman ever applied for admission to the Bar of the U.S.

District Court for the District of New Mexico, see the Civil Local Rules of the U.S. District

Court for the District of New Mexico, Rule 83.2 Bar Admission, Membership and Dues,

subdivision (b), and there is no evidence that Ms. Lyman ever:


               (1) consented to this court's exercise of disciplinary jurisdiction over any alleged

               misconduct;


               (2) certified familiarity with the local rules of this court; and


               (3) certified familiarity with the Rules of Professional Conduct adopted by the

               Supreme Court of New Mexico and adopted by this court in D.N.M.LR-Civ. 83.9.


       (see a Separate   Brief, Part7.)


       Also, there is no evidence that Ms. Lyman is a member of the Federal Bar, see the Civil

Local Rules of the U.S. District Court for the District of New Mexico, Rule 83.3 Appearance of

Attorneys Licensed Outside the District (see a Separate Brief, Part 8.)




                                            Page 18 of 27
 Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 19 of 36




                          IIrr TIS&    rXtTDn STATXS nI$TrurT              ftltm}
                               rsR THI I]l$T*Itr        OS S&11'      tffiXle$

TAT.YAXS X1'*X}1X}.?{A IIREYALE}',&

                  fkinritf,
           rrr                                                       !{o. ll-cv-?61 lf JJ}N

t i,.:$Trr STATU$ ns,rAnTllf!!{T            {}r
IXTXXAX$ ArrAIn$, XT AI;

                  Ilcftndent*.


                 tCITl.(f     {}   f $r;B{IITI rnqXp$ q{}1:EX"r{ntIS }{r (014Sq&
           Ths t?nitcd $tatex of utmrric* h*r*by notifies t&e {:surt" pnxi**" and cuunxll that

fkisliu*     H" Lyman. As*ixt*nt l"nnited $tat**   &n*r**y' f$r&* Oirtriet *f N*rx, Mexieo-          Ir:rx


replaced -{dri*,xn* Xark aq {ior,em*xnt emmxrl nn bch*lf lrf the Be&$dmts" $mite$ Stetsn

S{, ertssot of Veteranx A&im nnd Secmary of Vtrcranx Aftirx Deoi* S{eD*nough,t in the

*hnre-rcpli*ned {$u$€ of a*tinn"

                                                             Rcrpcr l'ully submittcrl.

                                                             ruLXr J" rnarRlrl
                                                             Arting ff*it*d litntc* Artnmey

                                                             #fwrrlpn;r*rI/r SIed,-lffsrr$r   JI   JUJ}
                                                             CHzuST]NE H. L\AIAN
                                                             &ssistant L?nlted $tates Att*mey
                                                             P"S- B*x 6{}?
                                                             Alhugxerqur*, N*\t $i[*xieo 87103
                                                             {505) 3tG7l?"1
                                                             ( lui sl inc Llmam{I: ur&j. gor
                                                                       "




' Ile*ix   MeDr;rr*ugl|r is c$b$timrerJ lrrrRrlbrrt Wilkie prrs$anr lo Fed" R. {]ix" p. }5(d}.

                                             Page L9 of 27
      Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 20 of 36




         Even though there may not currently be any formal disciplinary actions against Ms.

Lyman,    I don't believe that Ms. Lyman truthfully   and in good faith performs her duties as an

Assistant U.S. Attorney. Specifically, on August 31,2021 Ms. Lyman filed an unsworn and

libelous Opposition to my Motion for an Expedited Jury Trial that is consolidated with my

Motion for Permanent Injunction, and Ms. Lyman also notified me about her intention to oppose

my First Motion for Partial Summary Judgment. Please, notice that Ms. Lyman doesn't have any

factual and legal bases for her oppositions. Filing an Opposition to my Motion for an Expedited

Jury Trial that is consolidated with my Motion for Permanent Injunction,, Ms. Lyman actually

committed fraud and multiple felonies because she willfully attempted to prevent me from

obtaining relief in a form of getting reinstated back to work at the VAMC and being awarded

with a full amount of my lost salary and benefits as a result of discrimination and unlawful

termination of my employment from the New Mexico VA Health Care Systemin2}l7.


        Also, I found a recent tragic case law Tolbert v. Gallup Indian Med. Ctr., Civ. 19-0830

JB/LF where Ms. Lyman opposed Plaintiff s demand for production of documents that were the

credentials of the medical professionals who provided the wrong treatment to the patient in a

hospital. The fact that Ms. Lyman opposed PlaintifPs demand for production of documents in

that tragic case demonstrates that Ms. Lyman can't be an Attorney who is in good standing, see

the Civil Local Rules of the U.S. District Court for the District of New Mexico, Rule 83.3

Appearance of Attorneys Licensed Outside the District, subdivision (a)(1) (see a Separate

Brief, Part 8.)




                                         Page20 of 27
        Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 21 of 36




          Also, there is no evidence that Ms. Lyman paid a $100 fee to the Clerk for appearing in

the lawsuit No. I :21-Iv-00761-WJ-JFR, see the Civil Local Rules of the U.S. District Court for

the District of New Mexico, Rule 83.3 Appearance of Attorneys Licensed Outside the

District, subdivision (a)(2) (see a Separate Brief, Part 8.)


          Also, please, take a Judicial Notice that Ms. Lyman never disclosed her real physical

address, and she listed the P.O. Box as her address:


                                        CHRISTINE H. LYMAN

                                        P.O. Box 607

                                        Albuquerque, New Mexico 87103

          I suggest   that Ms. Lyman may not be physically present in Albuquerque, NM, and she

may reside in a different State such as Colorado or Washington.


          Also, by frivolously entering aNotice of Substitution of Counsel, Ms. Lyman violated the

Civil Local Rules of the U.S. District Court for the District of New Mexico, Rule 83.8

Withdrawal of Appearance         because the previous Assistant U.S. Attorney Ms. Adrienne Zack

had never filed a Motion to Withdraw, and I need had an opportunity to decide whether or not I

will   oppose this Motion (see a Separate Brief, Part 10.)


         Also, the Court needs to decide whether or not Ms. Zack and Ms. Lyman could           be

viewed as members of one ":law firm" within the meaning of the Civil Local Rules of the U.S.

District Court for the District of New Mexico, Rule 83.4 Entry of Appearance, subdivision (b)

(see   a Separate Brief, Part 9.) It is undisputed that Ms. Adrienne Zack lives and works in




                                             Page   2t of 27
     Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 22 of 36




California.   It is disputed where Ms. Lyman lives and works    because her physical address is

unknown. It is undisputed that Ms. Zack and Ms. Lyman work for different Offices of the U.S.

Attorneys.


        There is no evidence that Ms. Lyman always complies with the Rules of Professional

Conduct that are adopted by the Supreme Court of the State of New Mexico, see the Civil Local

Rules of the U.S. District Court for the District of New Mexico, Rule 83.9 Rules of Professional

Conduct (see the Separate Brief, Part 11.) Specifically, Ms. Lyman already exhibited a criminal

behavior that was opposing my Motion for an Expedited Jury Trial that is consolidated with my

Motion for Permanent Injunction. Ms. Lyman also notified me about her intention to oppose my

First Motion for Partial Summary Judgment without having any factual and legal bases for the

Opposition. Please, notice that Ms. Lyman covered up the medical malpractice of the doctor who

permanently and irreversibly damaged a patient, see the lawsuit Tolbert v. Gallup Indian Med.

Ctr., Civ. 19-0830. This conduct doesn't demonstrate a behavior that a Member of the Bar

should exhibit.


       Because Ms. Lyman already opposed my Motion         for an Expedited Jury Trial that is

consolidated with a hearing of my Motion for Permanent Injunction, and because Ms. Lyman

already notified me that she was going to oppose my First Motion for Partial Summary Judgment

whereas she doesn't have any factual and legal bases for her Oppositions,     I   am respectfully

asking the U.S. District Court for the District of New Mexico to impose discipline on Ms. Lyman




                                         Page 22 of 27
         Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 23 of 36




in accordance with the Civil Local Rules of the U.S. District Court for the District of New

Mexico, Rule 83.10 Attorney Discipline (see the Separate Brief, Part 12.)


          The facts of my case are undisputed. In 2017, I was fired from my full time job at the

New Mexico VA health care System for my desire to have a child, for my sex/gender, for my

age, and   for my disability. The U.S. Department of Veterans Affairs committed a felony within

the meaning of 18 U.S.C. 5 246     - denying   my right to work on account of sex (see the Separate

Brief, Part 22.) Also, multiple Governmental officials conspired with each other with a criminal

goal to deprive me of an opportunity to obtain relief in a form of getting reinstated back to work

at the   VAMC and being awarded with a full amount of my lost salary      and benefits as a result   of
discrimination and unlawful termination of my employment from the New Mexico VA Health

Care System      in 2017. This conduct falls into the scope of 18 U.S.C. 5 241 (see the      Separate

Brief, Part2.)


          Therefore, the U.S. Attomey is charged with a duty       to initiate criminal   proceedings

against my former Supervisors Ms. Dunkelberger and Mr. Johnson who unlawfully fired me and

who defamed me about the reasons of the termination of my employment, see 38 CFR $ 14.560

(see a Separate   Brief, Part 3.) Instead of prosecuting both Ms. Dunkelberger and Mr. Johnson for

their felonies, Assistant U.S. Attorney Ms. Christine Lyman opposed my Motion for                    an

Expedited Jury trial that is consolidated with my Motion for Permanent Injunction, and Ms.

Lyman also notified me about her intention to oppose my First Motion for Partial Summary

Judgment while it is undisputed that Ms. Lyman doesn't have any factual and legal bases for her




                                            Page23 of 27
      Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 24 of 36




Oppositions. Therefore,    I   am respectfully asking the U.S. District Court for the District of New

Mexico to initiate a criminal proceeding against Ms. Lyman for criminal conspiracy with Ms.

Dunkelberger and Mr. Johnson, see l8 U.S.C. $ 241 (see the Separate Brief, Part2.)


       Also, there is no evidence that the General Counsel and/or the Regional Counsel ever

followed the procedures that are described at 38 CFR $ 14.561, and there is no evidence that the

General Counsel and/or the Regional Counsel "first ascertain[ed] that necessary administrative

or adjudicatory (forfeiture (see Pub. L. 86-222; 73 Stat. 452), etc.), action has been taken" prior

to submitting my lawsuit No. I :21-cv-00761-WJ-JFR to the Office of the U.S. Attomey (see              a

Separate Brief, Part 4.)


       Assistant U.S. Attorney        is a Governmental Attorney who is        subjected   to the   same

discipline and to the same rules of professional conduct that all other Attorneys, see 28 CFR          $


77.2 (see a Separate Brief, Part 5.)


       Also, please, see 28 U.S. Code $ 530B that states that an Attorney for the Government is

a subject to the same State laws and rules and the rules of a local Federal Court that all other

Attorneys (see a Separate Brief, Part 6.)


       Because my lawsuit No. 1:21-cv-00761-WJ-JFR involves a criminal deprivation of my

civil rights by the U.S. Department of Veterans Affairs, I     assume that the Secretary    of the U.S.

Department of    VA Mr. McDonough may          seek a consultation   with the Attorney General, see 28

U.S. Code   $   512 (see a Separate Brief, Part 13), and the Attorney General shall establish the




                                              Page 24 of 27
      Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 25 of 36




section within the Criminal Division of the U.S. Department of Justice with responsibility for the

enforcement of laws against suspected participants       in serious human rights offenses within the

meaning   of 28 U.S. Code $ 5098          (see   a   Separate   Brief, Part 14.) However, instead of

prosecuting both Ms. Dunkelberger and Mr. Johnson for their felonies, Ms. Lyman entered a

Notice of Substitution of Counsel, and she expressed a desire to defend both Ms. Dunkelberger

and Mr. Johnson in the lawsuit No. l:21-Iv-00761-WJ-JFR. Therefore, Ms. Lyman is ineligible

to represent the U.S. Department of Veterans Affairs and its Secretary in the lawsuit No. 1:21-

cv-00761-WJ-JFR because Ms. Lyman's intention is to defend criminals instead of prosecuting

them for their felonies.


        On August 31,2021, Ms. Lyman opposed my Motion for an Expedited Jury Trial that is

consolidated with my Motion for Permanent Injunction. Therefore, Ms. Lyman acted contrary to

28 U.S. Code    $   514 (see the Separate Brief, Part 15) that authorized the Attorney General to

investigate claims within the Executive Departments and Agencies "giving all facts necessary to

enable him to furnish proper professional service       in attending the examination or making the

investigation" The Jury Trial that I demanded in case No. 1:21-Iv-00761-WJ-JFR is exactly this

type of the proceeding that is described at 28 U.S. Code $ 514, and the Jury Trial would give me

an opportunity to investigate my case - to collect the material facts of the case, to examine the

witnesses, and to review the documents from the U.S. Department of Veterans Affairs that are

related to my employment     in20l7   and to the reasons of the termination   of my employment. By

opposing my Motion for an Expedited Jury Trial, Ms. Lyman obstructed Justice and tamperered




                                            Page 25 of 27
      Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 26 of 36




with the evidence, see 18 U.S.C. Chapter 73    -   Obstruction of Justice. Therefore, a removal   of
Ms. Lyman from representing Federal Defendants in my case is warranted.


       Please, notice that the Attorney General may investigate the United States Attorney

pursuant to 28 U.S. Code $ 526 (see the Separate Brief, Part 16) and may remove the United

States Attorney and the Assistant U.S. Attorney from the office for   willful misconduct pursuant

to 28 U.S. Code $ 528 (see the Separate Brief, Part 17.)




       Conclusion.


       For the reasons stated above,   I am respectfully asking the U.S. District   Court for the

District of New Mexico to immediately and permanently disqualifu Ms. Christine H. Lyman

from representing Defendants the U.S. Department of Veterans Affairs and Mr. Denis Richard

McDonough as a Secretary of the U.S. Department of Veterans Affairs in my lawsuit No. 1:21-

cv-00761-WJ-JFR.


       Also, I am respectfully asking the U.S. District Court for the District of New Mexico to

initiate a criminal proceeding and to impose criminal penalties on Ms. Lyman pursuant       to 18
U.S. Code CHAPTER        50A-    GENOCIDE because Ms. Lyman willfully subjected me to

irreparable body injury in a form of preventing me from continuing my treatment of infertility.




                                          Page26 of 27
     Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 27 of 36




       I declare under the penalty of perjury, under the Federal laws, under the laws of the State

of California, and under the laws of the State of New Mexico that all foregoing is true       and

correct. Executed at San Francisco, CA on August 31,2021.


       Respectfully submitted,




       sl Tatyana Drevaleva                                Plaintiff Pro   Se




       August 31,2021.




                                          Page27 of 27
       Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 28 of 36



                                     PROOF OF SERVICE.

     I am   Tatyana Drevaleva, and I am a Pro Se Plaintiff in case No. 1:21-cv-00761-WJ-JFR.

    On August 31, 202L, I served Assistant U.S. Attorney for the Office of the U.S.
Attorney for the District of New Mexico Ms. Christine Lyman electronically with the
following documents (case No. 1:21-cv-00751-WPJ) pursuant to the California Senate
Bill No. L146 that mandates the represented Parties to accept the electronic service
during the covlD-19 pandemy:

     1_) FIRST MOTTON TO DTSQUALTFY ASSTSTANT U.S. ATTORNEY MS. CHRISTINE LYMAN
          FROM FALSELY REPRESENTING DEFENDANTS THE U.S. DEPARTMENT                        OF
          VETERANS AFFAIRS AND MR. DENIS McDONOUGH IN THE LAWSUIT               No. T:2L-Cv-
          00761-WJ-JFR,

          MEMORANDUM OF POINTS AND AUTHORITIES;

     2l   DECLARATTON;
     3)   Exhibits 354 and 355;
     4l PROPOSED ORDER.
     5)   A Separate Brief.

     On August 3L,202L,1 emailed the mentioned above documents from my email
address tdrevaleva@gmail.com to Ms. Lyman's email address
Ch   risti ne. Lyma n (o usdoi.gov




                   the penalty of perjury and under the Federal laws that al! foregoing
     I declare under                                                                       is
true and correct. Executed at San Francisco, CA on August 3L,2021.

Respectfu I ly su bm itted,




s/ Tatyana Drevaleva

Plaintiff Pro Se

Date: August 3L,2021.



                                           Page 1 of 1
    Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 29 of 36




                                                                                                                            -@#

                       IN THE UNITED STATES DISTRICT COURT
                                                                                                                       CT COURT
                                                                            UNITED ST
                                                                                                                        $TEXICO
                                                                             ALBUSI-IE
                            FOR THE DISTRICT OT NEW MEXICO *
                                                                             t.-*-;                                  2021
                                                                               a:t.
                                                                                       :
                                                                                                        SEP
                                                                                tl
                                                                                 s.:
                                                                                  t,

                                                                                           MITC                 R.

                                                                                           '*'r'. lrt
                                                                                                          OLERK
Tatyana Evgenievna Drevaleva

      Plaintiff                                                Case   No. 1:21-cv-00                    1-WPJ

                      v.

) The U.S. Department of Veterans Affairs
2)Mr. Denis Richard McDonough       as a Secretary   of
  the U.S. Department of Veterans Affairs

      Defendants




   DECLARATION TO THE FIRST MOTION TO DISQUALIFY ASSISTANT U.S.

     ATTORNEY MS. CHRISTINE LYMAN FROM FALSELY REPRESENTING

DEFENDANTS THE U.S. DEPARTMENT OF VETERANS AFTAIRS AND MR. DENIS

             McDONOUGH IN THE LAWSUIT No. 1:21-cv-00761-WJ-ffR,


      I, Plaintiff T aty arra Drevaleva, hereby declare   :




      l) I am a Plaintiff   Pro Se and aparty of this action

      2) I have a personal knowledge of the facts stated herein, which are known by me to be

         true and correct, and I   will testify competently thereto



                                             Page 1 of 5
Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 30 of 36




 3) On August       27, 2021, Assistant U.S. Attorney Ms. Christine Lyman unlawfully

      entered a Notice of Substitution of Government Counsel (Doc. No. 466)

 4) There is   no   evidence that Defendants the U.S. Department of Veterans Affairs and

      Mr. Denis Richard McDonough ever             consented   to be represented by the   U.S.

      Department of Justice and particularly by Ms. Christine Lyman

 5) There is no evidence that the procedures that are described at 38 USC        $ l4.5la@)
      were ever followed

 6) There is no evidence that Ms. Lyman is authorized to practice law in the State of New

      Mexico and particularly at the U.S. District Court for the District of New Mexico

 7) There is no evidence that Ms. Lyman is admitted to the Federal Bar

 8) The previous Assistant U.S. Attorney         Ms. Adrienne Zack never filed a Motion to

      Withdraw from representing Defendants the U.S. Department of Veterans Affairs and

      Mr. Denis Richard McDonough in his official capacity as a Secretary of the U.S.

      Department of VA, and I never had an opportunity to decide whether or not I wanted

      to oppose this Motion,   see the   Civil Local Rules of the U.S. District Court for the

      District of New Mexico, Rules 83.4 and 83.8

 e)   It is not clear whether or not the U.S. District Court for the District of New Mexico

      should consider that Assistant U.S. Attorneys Ms. Zack and Ms. Lyman work 'in one

      office" because Mss. Zack works in California, and the location of Ms. Lyman is

      unknown (whether it is the State of Colorado, or the State of Washington, or the State

      ofNew Mexico)




                                         Page 2 of 5
Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 31 of 36




 10)Ms. Lyman's qualihcation is a business law and not the civil rights. Therefore, Ms.

    Lyman is ineligible to defend the U.S. Department of Veterans Affairs and its

    Secretary in the   civil rights lawsuit No. 1 :21-cv-00761-WJ-JFR

 ll)Ms.    Lyman already exhibited a criminal behavior because on August 31,2021 she

    opposed my Motion for an Expedited Jury trial that is consolidated with my Motion

    for Permanent Inj unction

 l2)Previously, Ms. Lyman also exhibited a criminal behavior because she opposed

    Plaintiff s demand for production of essential documents in case Tolbert v. Gallup

    Indian Med. Ctr., Civ. l9-0830 JB/LF that was a medical malpractice case

 13)In her August3l,202l Opposition to my Motion for an Expediter Jury Trial that is

    consolidated   with my Motion for Permanent Injunction, Ms. Lyman criminally

    perverted the material facts of the case and intentionally and maliciously used invalid

    legal arguments

 14)For the reasons that    I   stated   in my First Motion to Disqualiff Ms. Lyman from

    unlawfully and falsely representing Defendants the U.S. Department of Veterans

    Affairs and Mr. Denis Richard McDonough            as a Secretary   of the U.S. Department of

    Veterans Affairs,    I am respectfully    asking the U.S. District Court for the District   f
    New Mexico to do all of the following:

    a)    To immediately and permanently disqualify Ms. Lyman from falsely representing

         Defendants the U.S. Department         of Veterans Affairs and Mr. Denis Richard




                                         Page 3 of 5
Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 32 of 36




         McDonough in his official capacity as a Secretary of the U.S. Department of

         Veterans Affairs in the lawsuit No. 1:21-cv-00761-WJ-JFR

    b) To impose criminal penalties on Ms. Lyman for unlawful appearance on behalf       of
         Defendants the U.S. Department      of    Veterans Affairs and   Mr. Denis Richard

         McDonough in his official capacity as a Secretary of the U.S. Department of

         Veterans Affairs   in the lawsuit No. 1:21-Iv-00761-WJ-JFR without       obtaining

         Consent of ihese Defendants for legal representation

    c) To issue a recommendation to the Washington State Bar Association (WSBA) to

         permanently debar Ms. Lyman for a felony that was appearance on behalf          of
         Defendants the U.S. Department      of Veterans Affairs and Mr. Denis      Richard

         McDonough in his official capacity as a Secretary of the U.S. Department of

         Veterans Affairs in the lawsuit No. 1:21-:v-00761-WJ-JFR in the U.S. District

         Court for the District of New Mexico without obtaining Consent of            these

         Defendants for legal representation, see the ABA Model Rules of Professional

         Conduct, Rule 5.5 - UnauthorizedPractice of Law; Multijurisdictional Practice   of
         Law

    d)   To recommend the Attorney General of the United States of America               to

         permanently remove Assistant U.S. Attorney Ms. Christine Lyman from her job

         as an Assistant U.S. Attorney for a felony that was appearance of Attorney Ms.

         Christine Lyman who is licensed to practice law in the State of Washington on

         behalf of Defendants the U.S. Department of Veterans Affairs and Mr. Denis




                                     Page 4 of 5
ir{
           Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 33 of 36




                    Richard McDonough in his official capacity as a Secretary of the U.S. Department

                    of Veterans Affairs in the lawsuit No. 1:21-cv-00761-WJ-JFR in the U.S. District

                    Court for the District of New Mexico without obtaining Consent of Defendants

                    the U.S. Department of Veterans Affairs and Mr. Denis Richard McDonough in

                    his offrcial capacity as a Secretary of the U.S. Department of Veterans Affairs for

                    legal representation

                e) To subject Ms. Lyman to criminal penalties for            genocide, 18 U.S. Code

                    CHAPTER     5OA- GENOCIDE

                0   To issue any Order that the Court deems just and proper.




             I declare under the penalty of perjury, under the Federal laws, under the laws of the State

      of Califomia, and under the laws of the State of New Mexico that all foregoing is true        and

      correct. Executed at San Francisco, CA on August 31,2021.


             Respectfully submitted,




             sl Tatyana Drevaleva                                Plaintiff Pro   Se



            August 31,2021.




                                                 Page 5   of 5
     Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 34 of 36




                      IN THE UNITED STATES DISTRICT COURT


                         FOR THE DISTRICT OF'NBW MEXICO




T aty ana Evgenievna Drevaleva

       Plaintiff                                             Case   No. 1 :21-cv-00761-WPJ



1) The U.S. Department of Veterans   Affairs

2)Mr. Denis Richard McDonough     as a Secretary   of
  the U.S. Department of Veterans Affairs

       Defendants



                                     PROPOSED ORDER.


       GOOD CAUSE APPEARING THEREFORE,                       IT IS HEREBY ORDERED            that

Plaintiffls Motion to disqualiff Assistant U.S. Attorney Ms. Christine Lyman from falsely
representing Defendants the U.S. Department        of   Veterans Affairs and   Mr. Denis Richard
McDonough in his official capacity as a Secretary of the U.S. Department of Veterans Affairs is

GRANTED.

       A recommendation is issued to the Washington State Bar Association             (WSBA) to

permanently debar Ms. Lyman for a felony that was appearance on behalf of Defendants the U.S.

Department of Veterans Affairs and Mr. Denis Richard McDonough in his official capacity as a




                                            Page 1 of 3
!a
          Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 35 of 36




     Secretary of the U.S. Department of Veterans Affairs in the lawsuit No. l:21-cv-00761-WJ-JFR

     in the U.S. District Court for the District of New Mexico without obtaining Consent of       these

     Defendants for legal representation, see the ABA Model Rules of Professional Conduct, Rule 5.5

     - Unauthorized Practice of Law; Multijurisdictional Practice of Law.

            A recommendation is issued to the Attorney General of the United     States   of America to

     permanently remove Ms. Christine Lyman from her          job as an Assistant U.S. Attorney for a

     felony that was appearance of Attorney Ms. Christine Lyman who is licensed to practice law in

     the State of Washington on behalf of Defendants the U.S. Department of Veterans Affairs and

     Mr. Denis Richard McDonough in his official capacity as a Secretary of the U.S. Department of

     Veterans Affairs in the lawsuit No. 1:21-Iv-00761-WJ-JFR in the U.S. District Court for the

     District of New Mexico without obtaining Consent of Defendants the U.S. Department of

     Veterans Affairs and Mr. Denis Richard McDonough in his official capacity as a Secretary of the

     U.S. Department of Veterans Affairs for legal representation and also for willful misconduct, see

     28 U.S. Code $ 528.

            A recommendation is issued to the Federal Bureau of Investigations to initiate a criminal

     proceeding against Assistant U.S. Attorney Ms. Christine Lyman for multiple felonies such as:

            1) Criminal conspiracy with Ms. Carla      Dunkelberger and Mr. Phil Johnson, see 18

                 u.s.c.   $ 241

            2)   Criminally preventing Plaintiff Tatyana Drevaleva from obtaining employment at the

                 U.S. Department of Veterans Affairs on account of sex, see 18 U.S.C. S 246




                                                Page 2 of 3
Case 1:21-cv-00761-WJ-JFR Document 484 Filed 09/07/21 Page 36 of 36




 3) Obstruction of Justice and tampering with the evidence, see 18 U.S.C. Chapter 73   -
    Obstruction of Justice

 4) Genocide, see 18 U.S. Code CHAPTER       50A-   GENOCIDE for willfully causing an

    irreparable body injury to Plaintiff Ms. Drevaleva by preventing her from continuing

    her medical treatment.




 IT IS SO ORDERED.




 Date:                       The Chief District Judge the Hon. William Paul Johnson




                                   Page 3 of 3
